Title: To James Madison from Nicholas Nissen, 5 June 1807
From: Nissen, Nicholas
To: Madison, James



Sir
Leghorn June 5th: 1807.

Although I am certain that Consul general Lear according to my request and his promiss has communicated to His Excellency the President and to You Sir my most respectful acknowlidgments for the beautiful and richly ornamented gold box I received at my arrival to this place; having previously obtained His Majestys permission for the acceptance; I nevertheless find it my duty here to repeat the sentiments I entertain for the honor the President has been pleased to do me; and more particularly so as I consider that a still greater has been confered upon me by Your letter of 30th. June a: p:, transmitted through Consul Davis, and including a Copy of the Resolution of Congress of 10th: April preceding.
I am unable sufficiently to express how little I feel the services I have been so happy as to render the American Citizens Prisonners during the war with Tripoli, adequate to the value set upon them;  I have however been fortunate, that in executing the intentions of His Majesty my Sovereign, and the duties of an individual; I have acquired the approbation of the Government of one of the most respectable Nations and who has condescended to manifeste it by such honorable testimonies.
Permit me Sir to request You to lay these my sentiments before His Excellency the President and at the same time please to accept the assurance of my most profound Respect having the honor to be Sir Your most obedient humble servant

M Nissen

